
	

114 HR 3384 IH: Quiet Communities Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3384
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Meng (for herself, Mr. Gallego, Mrs. Kirkpatrick, Ms. Norton, Mr. Crowley, Mrs. Lowey, Mr. Israel, Mr. Quigley, Mr. Grijalva, Miss Rice of New York, and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reestablish the Office of Noise Abatement and Control in the Environmental Protection Agency,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Quiet Communities Act of 2015. 2.FindingsCongress finds that:
 (1)Approximately 28,000,000 Americans are afflicted with some hearing loss and it has been estimated that 10,000,000 of these impairments are at least partially attributable to damage from exposure to noise.
 (2)For millions of Americans, noise from aircraft, vehicular traffic, and a variety of other sources is a constant source of torment. Millions of Americans are exposed to noise levels that can lead to sleep loss, psychological and physiological damage, and work disruption.
 (3)Chronic exposure to noise has been linked to increased risk of cardiovascular disorders, learning deficits in children, stress, and diminished quality of life.
 (4)Excessive noise leading to sleep deprivation and task interruptions can result in untold costs on society in diminished worker productivity.
 (5)Pursuant to authorities granted under the Clean Air Act of 1970, the Noise Control Act of 1972, and the Quiet Communities Act of 1978, the Environmental Protection Agency established an Office of Noise Abatement and Control. Its responsibilities included promulgating noise emission standards, requiring product labeling, facilitating the development of low emission products, coordinating Federal noise reduction programs, assisting State and local abatement efforts, and promoting noise education and research. However, funding for the Office of Noise Abatement and Control was terminated in 1982 and no funds have been provided since.
 (6)Because the Environmental Protection Agency remains legally responsible for enforcing regulations issued under the Noise Control Act of 1972 even though funding for these activities were terminated, and because the Noise Control Act of 1972 prohibits State and local governments from regulating noise sources in many situations, noise abatement programs across the country lie dormant.
 (7)As population growth and air and vehicular traffic continue to increase, noise pollution is likely to become an even greater problem in the future. The health and welfare of our citizens demands that the Environmental Protection Agency, the lead Federal agency for the protection of public health and welfare, once again assume a role in combating noise pollution.
			3.Reestablishment of office of noise abatement and control
 (a)ReestablishmentThe Administrator of the Environmental Protection Agency shall reestablish within the Environmental Protection Agency an Office of Noise Abatement and Control.
 (b)DutiesThe responsibilities of the Office include the following: (1)To promote the development of effective State and local noise control programs by providing States with technical assistance and grants to develop the programs, including the purchase of equipment for local communities.
 (2)To carry out a national noise control research program to assess the impacts of noise from varied noise sources on mental and physical health.
 (3)To carry out a national noise environmental assessment program to identify trends in noise exposure and response, ambient levels, and compliance data and to determine the effectiveness of noise abatement actions, including actions for areas around major transportation facilities (such as highways, railroad facilities, and airports).
 (4)To develop and disseminate information and educational materials to the public on the mental and physical effects of noise and the most effective means for noise control through the use of materials for school curricula, volunteer organizations, radio and television programs, publications, and other means.
 (5)To develop educational and training materials and programs, including national and regional workshops, to support State and local noise abatement and control programs.
 (6)To establish regional technical assistance centers which use the capabilities of university and private organizations to assist State and local noise control programs.
 (7)To undertake an assessment of the effectiveness of the Noise Control Act of 1972. (c)Preferred ApproachesIn carrying out its duties under this section, the Office shall emphasize noise abatement approaches that rely on local and State activities, market incentives, and coordination with other public and private agencies.
			(d)Study
 (1)In generalUsing funds made available to the Office, the Administrator shall carry out a study of airport noise. The Administrator shall carry out the study by entering into contracts or other agreements with independent scientists with expertise in noise measurements, noise effects, and noise abatement techniques to conduct the study.
 (2)ContentsThe study shall examine the selection of noise measurement methodologies by the Federal Aviation Administration, the threshold of noise at which health impacts are felt, and the effectiveness of noise abatement programs at airports around the Nation.
 (3)ReportNot later than 24 months after the date of enactment of this Act, the Administrator shall transmit to Congress a report on the results of the study, together with specific recommendations on new measures that can be implemented to mitigate the impact of aircraft noise on surrounding communities.
 4.Grants under quiet communities programSection 14(c)(1) of the Noise Control Act of 1972 (42 U.S.C. 4913(c)(1)) is amended— (1)by striking and at the end of subparagraph (C); and
 (2)by adding at the end the following:  (E)establishing and implementing training programs on use of noise abatement equipment; and
 (F)implementing noise abatement plans;. 5.Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2016 through 2020 $21,000,000 for activities of the Office of Noise Abatement and Control reestablished under section 3.
		
